

117 HRES 170 IH: Recognizing Black History Month as an important time to celebrate the remarkable and unique contributions of all LGBTQ+ Black Americans in United States history.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 170IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Lee of California (for herself, Ms. Scanlon, Mrs. Watson Coleman, Mr. Horsford, Mr. Hastings, Mr. Nadler, Mr. Grijalva, Ms. Moore of Wisconsin, Mr. Pocan, Mr. Payne, Ms. Bass, Mr. Cicilline, Ms. Norton, Ms. Velázquez, Mr. Takano, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Sean Patrick Maloney of New York, Mr. Johnson of Georgia, Ms. Meng, Mr. Khanna, Mr. Green of Texas, Ms. Tlaib, Mr. Case, Mr. Blumenauer, Mr. Meeks, Ms. Adams, Mr. Torres of New York, Mr. Jones, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing Black History Month as an important time to celebrate the remarkable and unique contributions of all LGBTQ+ Black Americans in United States history.Whereas Black History Month is a historic tradition beginning in 1926 to honor and celebrate the aspirations and accomplishments of Black individuals, both past and contemporary;Whereas our Nation has been enriched by the countless contributions of generations of LGBTQ+ Black individuals, most of whom have never been seen or recognized;Whereas untold LGBTQ+ Black individuals have experienced the compounding impacts of racism and anti-LGBTQ+ bias and hatred, but nonetheless continued to fight for justice and equity;Whereas it is critically important to reflect upon and celebrate the unique contributions that Black LGBTQ+ leaders have made throughout the history of our Nation;Whereas Alvin Ailey was a famed dancer and choreographer, who moved audiences with his thrillingly theatrical dance moves for decades;Whereas James Baldwin was a powerful novelist, playwright, and social critic, who educated and prodded our Nation’s conscience with his words;Whereas Glenn Burke, a Major League Baseball player for the Los Angeles Dodgers and Oakland Athletics, was the league’s first openly gay player and delighted the world by inventing the high-five;Whereas Patrisse Cullors and Alicia Garza, two of the three founders of Black Lives Matter, inspired a civil rights movement grounded in justice and equality;Whereas Andrea Jenkins is the first openly transgender woman to be elected to public office in the State of Minnesota and the first Black transgender woman elected to public office in the Nation;Whereas Martin Jenkins made history in 2020 as the first openly gay California Supreme Court Justice and just the third Black man to serve on the State’s highest court;Whereas Marsha P. Johnson was a transgender rights activist and drag performer who fought anti-LGBTQ+ police raids and helped lead the Stonewall Uprising in June 1969;Whereas Barbara Jordan was a lawyer, civil rights leader, and the first African American elected to the House of Representatives from Texas;Whereas Stormé DeLarverie, born in 1920, was a drag king performer of the Jewel Box Revue and a community advocate;Whereas Lori Lightfoot made history in 2019, when she was elected the first openly LGBTQ+ person and first Black woman to serve as mayor of Chicago, the Nation’s third largest city;Whereas Audre Lorde, an acclaimed poet, author, and essayist, gave countless readers the gift of her insights on race, class, and gender;Whereas Miss Major Griffin-Gracy, a transgender activist and Stonewall Uprising veteran, has spoken out for justice for marginalized communities for decades;Whereas Pauli Murray, LGBTQ+ feminist, author, lawyer, and minister was the first Black woman to be ordained an Episcopal priest;Whereas Ron Oden made history in Palm Springs, California, as the first Black openly gay mayor of a United States city;Whereas Bayard Rustin was a civil rights activist who stood shoulder-to-shoulder with Dr. Martin Luther King, Jr., and the organizer of the 1963 March on Washington;Whereas Jewel Thais-Williams founded Jewel’s Catch One in 1973 as an inclusive, welcoming space for Black LGBTQ+ Angelenos to gather and celebrate alongside legendary performers such as Whitney Houston, Janet Jackson, Donna Summer, and Whoopi Goldberg;Whereas Black advocates have deep and valuable experience promoting equality and are now leading major LGBTQ+ advocacy groups, including Alphonso David at the Human Rights Campaign, Imani Rupert-Gordon at National Center for Lesbian Rights, Kierra Johnson at National LGBTQ Task Force, David Johns at National Black Justice Coalition, Dominique Morgan at Black and Pink, Gabriel Foster at Trans Justice Funding Project, and Carter Brown at Black TransMen Inc.; andWhereas Phill Wilson is the visionary founder of the Black AIDS Institute and a tireless advocate for people living with HIV: Now, therefore, be itThat the House of Representatives recognizes Black History Month as an important time to celebrate the remarkable and unique contributions of all LGBTQ+ Black Americans in United States history—those whose names we easily recognize and those whose names we will never know.